OPINION — AG — (1) ANY EMPLOYEE OR THE OKLAHOMA WILDLIFE CONSERVATION DEPARTMENT MAY SIGN A CRIMINAL COMPLAINT AGAINST A PERSONS, FIRMS, OR CORPORATIONS VIOLATING THE PROVISIONS OF 29 O.S. 1961 409 [29-409], AS AMENDED. HOWEVER, BEFORE CHARGES MAY BE FILED, THE OKLAHOMA CORPORATION COMMISSION SHALL BE NOTIFIED OF SUCH VIOLATION; THEREAFTER, TIME PERMITTED IN WHICH TO CORRECT SAME BEFORE THESE CHARGES MAY BE FILED AND IF THE NECESSARY CORRECTIVE ACTION IS TAKEN IMMEDIATELY, THEN CRIMINAL PROCEEDINGS MAY NOT BE INSTITUTED. FURTHERMORE, THE TERM " IMMEDIATELY " AS USED IN SAID PROVISO MEAN WITHIN A REASONABLE TIME. (2) ANY PERSON MAY ADVISE THE CORPORATION COMMISSION OF THE VIOLATION OF 29 O.S. 1961 409 [29-409] AS AMENDED. HOWEVER, WE FEEL THE LOGICAL PERSON WOULD BE THE LAND OWNER WHERE THE VIOLATION OCCURRED, ONE OF YOUR GAME RANGERS, OR SOME RESPONSIBLE PERSON IN THE WILDLIFE DEPARTMENT. (3) VIOLATIONS OF 29 O.S. 1961 409 [29-409] AS AMENDED, SHOULD BE REPORTED TO THE CORPORATION COMMISSION OF ALL PERTINENT FACTS WHICH THEY WILL NEED. FURTHERMORE, IN SOME SITUATIONS, IT MAY BE ADVISABLE TO VERBALLY NOTIFY THE COMMISSION OF A VIOLATION AND AS SOON AS POSSIBLE SUBSTANTIATE THE REPORT IN WRITING. (LEE COOK)